United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hilliard, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1534
Issued: February 17, 2012

Oral Argument January 19, 2012

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2011 appellant, through his attorney, filed a timely appeal of a March 2,
2011 decision of the Office of Workers’ Compensation Programs (OWCP), denying his
application for reconsideration without merit review of the claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the March 2, 2011 nonmerit decision. Since more than 180 days elapsed from
the last merit decision on June 24, 2009 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s application for reconsideration
without merit review of the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2008 appellant, then a 32-year-old air traffic controller, filed a traumatic
injury claim (Form CA-1) alleging that he sustained an emotional condition causally related to
his federal employment on November 30, 2008.2 On the claim form, he indicated that two
planes had come in close proximity to each other.
By decision dated January 22, 2009, OWCP denied the claim, finding there was no
compensable work factors established. It found that appellant was in training and not
responsible for the planes in question. Furthermore, the planes had remained a safe distance
apart.
On April 10, 2009 appellant requested reconsideration of his claim. He stated that he was
a certified air traffic controller who had been recently transferred and while he was in training
status he was still responsible for the safety of aircraft within his area of jurisdiction. Appellant
stated that the aircraft did not maintain safe distance and a safety alert on one of the aircrafts was
recorded. He subsequently submitted a May 29, 2009 letter to rebut the statement provided by
the employer’s air traffic manager.
In a decision dated June 24, 2009, OWCP reviewed the case on its merits and denied
modification. It found that safety alerts were not issued by appellant and the evidence did not
establish that the planes came in close proximity.
By letter dated June 23, 2010, appellant, through counsel, filed an application for
reconsideration. He stated that he made a request on September 28, 2009 to the employing
establishment, under the Freedom of Information Act (FOIA), for records pertaining to the
November 29, 2008 incident. Appellant noted that a June 16, 2010 response from the employing
establishment stated that there were no records, which he felt was incorrect based on prior
statements. He contended that he should be entitled to an evidentiary presumption that
wrongfully withheld information would support his allegations. Appellant asserted that the
employing establishment had not offered any compelling evidence that would refute his
statements. He cited case law arguing that, as long as an employment factor contributed in any
way to a disabling condition, there was a compensable injury. Appellant argued that he met his
burden of proof.
Appellant submitted numerous personnel forms (SF-50), a section of an employing
establishment document regarding air traffic incidents and the June 16, 2010 letter from the
employing establishment regarding his FOIA request. He also submitted reports from E. Paul
Biknell, Ph.D, a clinical psychologist, dated April 13, 2009, April 20 and July 20, 2010.
Appellant resubmitted memorandum from employing establishment personnel dated
December 17 and 22, 2008 and May 18, 2009. Of record is a copy of an unidentified and
undated statement regarding the November 29, 2008 incident. The statement had been included
in appellant’s May 29, 2009 letter that was before OWCP at the time of the June 24, 2009 merit
decision.
2

Appellant later clarified that the date of the incident was November 29, 2008.

2

By decision dated September 27, 2010, OWCP found that the application for
reconsideration was insufficient to warrant further merit review of the claim. In a decision dated
October 6, 2010, it vacated the September 27, 2010 decision, finding that it contained
“typographical and grammatical errors.”3
In a decision dated March 2, 2011, OWCP found that the application for reconsideration
was insufficient to warrant merit review of the claim. It found that the application did not meet
the requirements for further merit review.4
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”6 Section
10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.7
ANALYSIS
Appellant submitted a June 23, 2010 application for reconsideration and accompanying
evidence. To be entitled to a review of the merits of his claim for compensation, appellant must
meet one of the three standards noted above. The Board finds that he did not meet any of the
requirements for further merit review.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. In the application for reconsideration, his notes case law regarding causal relationship
between an employment factor and a disabling condition. OWCP found that there were no
compensable work factors based on the evidence of record. Appellant did not identify a specific
point of law in this regard or show that OWCP erroneously applied or interpreted a point of law.
He clearly disagreed with OWCP’s finding that the November 29, 2008 incident was not a
compensable work factor, but there is no showing that OWCP erroneously applied or interpreted
a specific point of law.

3

The decision included a paragraph regarding wage-earning capacity based on a selected position.

4

The decision again included an extraneous paragraph regarding wage-earning capacity in a selected position.

5

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application).”
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

The Board also finds that appellant did not advance a new and relevant legal argument.
Appellant argued that the employing establishment withheld evidence and there should be a
presumption that corroborating evidence supporting his claim would have been submitted. He
does not cite to any authority for invocation of this presumption. If appellant believes there is
additional relevant evidence from the employing establishment, then he may seek such evidence
in an appropriate forum. In this case, the employing establishment submitted evidence regarding
the November 29, 2008 incident, as had appellant, and this evidence was reviewed by OWCP.
There is no basis for any evidentiary presumption arising from an employing establishment
statement that there are no additional records. Where a legal argument presented has no
reasonable color of validity, OWCP is not required to reopen the case for merit review.8
With respect to the submission of new, relevant and pertinent evidence, the Board finds
that appellant did not meet this requirement. The statements from the employing establishment
personnel regarding the November 29, 2008 incident were previously of record and do not
constitute new evidence. None of the evidence that was “not previously considered by OWCP”
is relevant or pertinent to the issue of a compensable work factor. The personnel records such as
SF-50 forms are not relevant to the issue presented. Appellant had stated that he was an air
traffic controller who had been transferred and was undergoing training. Such evidence was
before OWCP at the time of the June 24, 2009 merit decision. The letters regarding the FOIA
requests only establish that the employing establishment maintained there was no additional
relevant evidence regarding the incident. Appellant submitted an unidentified document
regarding the November 29, 2008 incident, the contents of which had been included with his
May 29, 2009 statement and, therefore, it is not considered new evidence. With respect to
medical evidence submitted, no compensable work factors had been established and the medical
evidence is not relevant to the underlying factual issue.9
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent evidence not previously considered by OWCP. Since he did not
meet the requirements of 20 C.F.R. § 10.606(b)(2), OWCP properly denied the application for
reconsideration without merit review of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s application for reconsideration
without merit review of the claim.

8

Norman W. Hanson, 40 ECAB 1160 (1989).

9

See James W. Scott, 55 ECAB 606 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2011 is affirmed.
Issued: February 17, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

